DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-10, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotliar in US Patent 6508850.
Regarding Claim 1, Kotliar teaches a collapsible isolation tent assembly comprising: a collapsible isolation tent having: a collapsible frame assembly (12), a flexible skin of impermeable material (11 – “clear polyethylene”), and an air exchange arrangement (18), a filter (29), and an air pump (27) configured for being connected to the air exchange arrangement to effect a unidirectional outward or inward air flow of the air exchange arrangement, wherein openings (at 29) in the flexible skin or around edges of the collapsible tent allow for an inward 
Regarding Claim 3, Kotliar teaches that the air pump is adjustable to create an air pressure difference (see Column 2, line 53) between air in an interior space inside the collapsible isolation tent and air in an exterior space surrounding the collapsible isolation tent.
Regarding Claim 4, Kotliar teaches that the air pump has a pump capacity within the range of 85 liters per minute through 20,000 liters per minute (the device teaches a pump with a capacity between 100-300 liters per minute, see Column 2, line 36).
Regarding Claim 7, Kotliar teaches a filter receptacle (a “special holder” – Column 2, line 56) upstream of the pump and in communication with the port.
Regarding Claim 8, Kotliar teaches that the filter is a replaceable filter and the filter receptacle is configured to receive the replaceable filter.
Regarding Claim 9, Kotliar teaches that the filter is disposed upstream of the air pump.
Regarding Claim 10, the device of Kotliar is inherently capable of being cut by a user so that the  flexible skin is configured for custom slits and openings being cut by a health care provider for accessing specific locations inside the collapsible isolation tent from an exterior space (a polyethylene shell is inherently capable of being cut).
Regarding Claim 13, Kotliar teaches that the flexible skin is translucent or transparent and made of pliable plastic sheeting (clear polyethylene).
Regarding Claim 15, Kotliar, through the normal and customary use oft eh device teaches a method for preventing air containing airborne pathogens from contaminating a surrounding space, the method comprising: operating an air pump (27) in fluid communication with an interior space of a collapsible tent (20) having a footprint sized to be placed on a hospital bed (25), wherein the air pump is operated to move air out of or into the interior space of the collapsible tent through a filter (29) suited for removing pathogens from the air moved by the pump.
Regarding Claim 16, Kotliar teaches the preceding step of placing the collapsible tent on a surface (25) configured for carrying an infected patient (a bed can inherently carry an infected patient).
Regarding Claim 17, Kotliar teaches that the pump is adjustable and operated to maintain at least one control parameter (the air flow) within a specified range (between 100 and 300 liters per minute).
Regarding Claim 18, Kotliar teaches that at least one control parameter is air flow and the pump is operated at a capacity to effect the air flow to remain within the range of 85 per minute through 20,000 liters per minute (the pump is configured to provide between 100 and 300 liters per minute).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 1 above. Kotliar is silent on the size of the device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kotliar device to have a footprint with a width within the range of about 35 cm through 140 cm and a length within the range of about 30 cm through 200 cm in order to provide a tent that is sized to fit the bed upon which it is placed, and an expanded state with an overall height within the range of about 20 cm through 185 cm in order to provide enough space for the user to sit up comfortably therein since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 1 above. Kotliar is silent on the exact pressure difference provided by the pump. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump that provides a pressure difference within a range of 34 Pa to 17,000 Pa in order to provide a suitable filtration of the air in the tent since such a change would have involved a mere change in the size of a component (the pump). A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 1 above. Kotliar is silent on the exact pressure difference provided by the pump. However, it would have been obvious to one of ordinary skill in the art before In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 1 above in view of Reichman et al. in US Patent 6461290. Kotliar is silent on the inclusion of a curtain. Reichman teaches an isolation tent with a flexible skin including a drapable curtain (170). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kotliar by adding a curtain as taught by Reichman in order to provide protected access to the interior of the tent.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 17 above. Kotliar teaches a pressure difference between the interior space and an exterior space, wherein the interior space has a lower air pressure than the exterior space, but is silent on the exact pressure difference provided by the pump. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump that provides a pressure difference within a range of 34 Pa to 17,000 Pa in order to provide a suitable filtration of the air in the tent since such a change would have involved a mere change in the size of a component (the pump). A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 17 above. Kotliar is silent on the exact air flow provided by the pump. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump that provides a flow such that the air is exchanged in the interior space within a range of 0.2 to 100 times per minute in order to provide a suitable filtration of the air in the tent since such a change would have involved a mere change in the size of a component (the pump). A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kotliar as applied to Claim 17 above in view of Gustafson in US Patent 7481234. Kotliar is silent on the use of an alarm. Gustafson teaches a method of preventing airborne pathogens from contaminating a space, the method comprising the step of activating at least one of an audible, visual, and electronic communication alarm (“alarm detectors” upon determining that any of the at least one control parameter (such as excess CO, CO2) is not maintained within a specified range (see Column 8, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kotliar by adding an alarm as taught by Gustafson in order to prevent excess CO or CO2 in the tent.
Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record is silent on the use of a three-sided enclosure with the filtration system claimed by the applicant. While Bui teaches a similar system, the applicant’s priority date is earlier than that of Bui. The prior art of record further fails to teach the step of actually cutting slits into an enclosure. The prior art includes access points that are extant and do not need to be cut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crosley, Jr., Levy et al., Mintie et al., Wren, Sr., Bongiovanni et al., Comunale, Yachi et al., Weber et al., Donnelly et al., and Bui teach isolation tents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636